Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what noodles are encompassed by the term “oriental” since this term clearly does not define the properties of the claimed noodles. 
Regarding claim 1, the phrase “low stabilized pea starch” is indefinite and the instant spec does not provide a definition for this phrase. The instant spec does state that a “low acetylated pea starch” is considered a “low stabilized pea starch”. However, it is unclear if the low stabilized starch is required to be a low acetylated starch to meet the claim, or if this is merely an example of a low stabilized starch. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Northern Pulse Growers Association(Food Applications of Pea Starch) aka “Northern” in view of Nasu((JP 59125585).
Regarding claims 1-4, Northern teaches an extruded oriental glass noodle consisting essentially of pea starch and water(p.4-5). Northern does not specifically teach that the pea starch is low stabilized pea starch in the form of low acetylated pea starch.
However, Nasu teaches a noodle that comprises acetylated starch with 0.2-2% acetyl value. Nasu teaches acetylated starch prevents retrogradation of the noodle after steam-boiling. It would have been obvious to have the pea starch in Northern have an acetyl content of 0.2-2% in order to prevent retrogradation of the noodle after steam-boiling. 
	Regarding claim 5, Northern and Nasu do not specifically teach that the low acetylated pea starch shows a gelatinized temperature decreased from 0.4 to 5.0C compared to the gelatinization temperature of the native pea starch. However, this property is considered an inherent property of low acetylated pea starch as shown in the instant spec. Therefore, one of ordinary skill in the art would expect for the low acetylated pea starch of Northern in view of Nasu to show a gelatinized temperature decreased from 0.4 to 5.0C compared to the gelatinization temperature of the native pea starch.
	Regarding claim 6, Northern and Nasu do not specifically teach that the low acetylated pea starch shows a gelatinized temperature decreased from 4.0 to 5.0C compared to the gelatinization temperature of the native pea starch. However, this property is considered an inherent property of low acetylated pea starch as shown in the instant spec. Therefore, one of ordinary skill in the art would expect for the low acetylated pea starch of Northern in view of Nasu to show a gelatinized temperature decreased from 4.0 to 5.0C compared to the gelatinization temperature of the native pea starch.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791